DETAILED ACTION
This office action is in response to Applicant Arguments/ Remarks Made in an Amendment filed on 04/12/2021 for RCE application number 15/778331 (filed on 05/23/2018) in which claims 1-16 were originally presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent application No. JP 2015-230113, filed on 11/25/2015.	

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 06/15/2018 has been received and considered.

Status of Claims
Claims 1, 3, 7, 10, 12-16 are currently amended. Claim 2 & 6 has been cancelled. Accordingly, claims 1, 3-5, and 7-16 are currently pending.

Examiner’s Amendment 
The claims filed by applicant on 04/12/2021 have been considered and the following Examiner’s amendments are in addition to the above noted Applicant’s claims. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided (see attached interview summary dated 04/19/2021). The application has been amended as follows (see attached Examiner Amendment): 
In claim 1, line 17, the phrase “stored on the memory” has been deleted.
In claim 12, line 9, the first occurrence of the word “the” has been deleted and replaced with the word - - a - -.
In claim 12, line 9, the second occurrence of the word “the” has been deleted.
In claim 12, line 14, the word “; and” has been deleted and replaced with the phrase - - to carry out - -.
In claim 14, line 5, the word - - to - - has been inserted after the word “configured”.

Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.

Response to Arguments
	Applicant’s arguments filed on 04/14/2021 have been fully considered and are addressed as follows:
Regarding the claim rejections under 35 USC §112(b): The rejection of claim 7 for lack of antecedent basis is withdrawn, as the amended claim 7 filed on 04/12/2021 recites proper antecedent basis. 
Regarding the claim rejections under 35 USC §112(a): The rejection of claim 7 for failing to comply with the written description requirement is withdrawn, as the rejection is rendered moot in light of the new amendments added to claim 7 as filed on 04/12/2021.
Regarding the claim rejections under 35 USC §103: Applicant’s arguments/ remarks regarding the rejections of the claims under the prior arts in records are persuasive in view of the currently amended base claims 1, and 12-16. Accordingly, the previous prior art rejections under 35 USC §103 have been withdrawn.


Allowable Subject Matter
Claims 1, 3-5, and 7-16 are allowed. 

Reason for Allowance
The prior art does not sufficiently teach or suggest all the claimed limitations, as amended, in their entirety as presented in the current application.  In this regard, it is noted that applicants’ amendments and arguments submitted on 04/12/2021 (see pages 10-11 of the remarks) as indicated above overcome the previous rejections.
This communication warrants no other examiner’s reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks in the RCE/Amendment filed on 04/12/2021 point out the reasons claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP §1302.14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313) 446-4911.  The examiner can normally be reached on Monday thru Thursday; 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956 or you can reach supervisor Peter Nolan at (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 

/T.E./
Examiner, Art Unit 3661


/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661